DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/13/2019 and 07/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a circumferential breakable line from at least claim 1 must be shown or the feature(s) canceled from the claim(s).  The reference number 53 is used to denote a circumferential breakable line in Fig. 15 but it is not clear as it is not directed to any type of line and seems to only be directed to the thin wall portion. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 6 recites “between a closing position”, examiner believes this to possibly be a translation error and should instead recite “between a closed position”.
Claim 1 line 7 recites “an opening position”, examiner believe this to possibly be a translation error and should instead recite “an open position”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (locking means and hinge means)
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (locking means and hinge means)
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. (They are not)
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “pivotable between a closing position… and an opening position”, this is unclear. Did the applicant mean a closed position and an open position as suggested above, or are these intermediary positions? When the lid is in the process of being closed? When the lid is in the process of being opened?
Claim 1 recites “an axial breakable line”, this is unclear. Is this just a line along the outside that ends at the top and bottom of the body and thus is broken, and is a breakable line? Is this a thinner piece of material? Is it a frangible portion? Is it a gap where a user can insert a finger to pull the outer portion of the hanging wall?
Claim 1 recites “downstream of the hinge means in a clockwise direction”, this is unclear. What does downstream in a clockwise direction mean? Is it just in a clockwise direction? Is it clockwise looking down or the lid? Is it clockwise looking up from the underside of the lid? Is the axial line at 12 o’clock? 6 o’clock? What is the beginning frame of reference?
Claim 1 recites “an axial remaining thickness of the hanging wall is small or zero”, this is unclear. If the value is zero then there is no thickness, and thus there is no remaining thickness. Also, if the value of the remaining thickness is zero then is it still a groove? Or just a gap between portions of the body?
Claim 1 recites “toward an upstream side in the clockwise direction”, this is unclear. What is the upstream side? Is it the top portion of a clock from 9 to 3? Is it opposite of the downstream side? If so what is the downstream side? Is it the opposite direction of the downstream side and is thus in a counterclockwise direction? Where is the starting point? Is it clockwise looking down at the lid? Looking from the bottom upward? What is the frame of reference? 
Claim 1 recites “a circumferential breakable line extending continuously …along an axially lower end part of the groove”, this is unclear. Is the circumferential breakable line, just an imaginary line or is it an additional part of the structure? Is it a type of perforation or frangible portion? Is it just the area at the bottom of the groove where the wall is thin and is thus more easily breakable?
Due to the lack of clarity in the claim language in general and particularly the use of downstream and upstream the examiner is unable to determine the meets and bounds of the claim.
Claim 3 recites “the axial remaining thickness is the first break region is 0 to 1.0mm”, this is unclear. If the value is zero then there is no remaining thickness, so it would be a gap and not a thickness as the portion is zero.
Claim 4 recites “wherein the axial remaining thickness sharply increases at a boundary”, this is unclear. Claim 1 recites the remaining thickness gradually increases over the region, this will not be possible if there is a sharp change at the boundary of the region. Thus these are contradictory limitations.
Claim 5 recites “upstream …in the clockwise direction”, this is unclear as discussed above.
Claim 5 recites “where the axial depth of the groove is even smaller and the axial remaining thickness of the hanging wall is even larger”, this is unclear. Even smaller than what? Even larger than what? 
Claim 6 recites “extending axially upwardly at an inclination angle of 20 to 60 degrees”, this is unclear. If it is axially upward then it is upward along the (vertical) axis. Does the applicant mean that the thickness changes in an upward direction along a line between 20 and 60 degrees with respect to the vertical axis?
Claim 6 recites “upstream side in the clockwise direction”, this is unclear as discussed above.
Claims not specifically addressed are included in this rejection due to their dependencies.

The claims in this application are of such a state that one is unable to determine what the metes and bounds of the claims are and therefore what structure is being claimed. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L KMET/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735